DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office would like to clarify here that in the Office Action Summary form (PTO-326) dated on 07/06/2020, the box corresponds to item 9 was un-intentionally checked under disposition of claims section. The box corresponds to item 8 was supposed to be checked since claims 1, 3-10, 12-13, 15-19 and 22-24 were indicated as objected claims in the Office Action dated on 07/06/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 17 of claim 25, the limitation “the enclosed space” has been amended to --an enclosed space--.
In line 19 of claim 25, the limitation “an enclosed space” has been amended to --the enclosed space--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a conditioning system for providing cooling to a heat load as recited in claims 1, 15, 23 and 25-26; in particular, the limitation 
“wherein the first cooling fluid circuit and the second cooling fluid circuit are fluidly connected, and the first and second cooling fluids are the same” as recited in claim 1 and 15;
“an auxiliary cooling unit configured to cool the second cooling fluid exiting the pre-cooler, wherein the auxiliary cooling unit is part of the second cooling fluid circuit and separate from the first and third cooling fluid circuits” as recited in claim 23; 
“wherein the heat load is from an enclosed space with one or more heat-generating components, and the process cooling fluid is delivered to the enclosed space to cool the heat load without moving air from the enclosed space through the conditioning system” as recited in claim 25; and
“the recovery coil having a second cooling fluid circuit and configured to sensibly cool a second cooling fluid in the second cooling fluid circuit using the scavenger air” as recited in claim 26, respectively are not disclosed or taught in the prior art of record. 
The system of Lepoudre uses air from the enclosed space through the conditioning system to cool the heat load therefore, Lepoudre fails to anticipate the limitations in claim 25. Also, the system Lepoudre uses the recovery coil (512) to heat and remove moisture of the desiccant fluid therefore, Lepoudre fails to anticipate the limitations in claim 26. Thus, claims 25-26 are currently allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763